Citation Nr: 0942418	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-06 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right knee injury, 
postoperative, with slight laxity, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for left knee 
disability, secondary to service-connected right knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from August 1980 to June 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.

At her hearing, the Veteran testified that she felt that her 
recent March 2007 VA examination was inadequate.  With regard 
to the right knee, the Veteran has subsequently fallen and 
suffered a lateral tibial plateau fracture, as shown on 
September 2007 magnetic resonance imaging (MRI) testing.  As 
such, her current level of severity of the right knee should 
be reassessed on VA examination.  

With regard to her left knee, the Veteran asserts that 
although the VA nurse practitioner provided an opinion that 
her left knee was not related to her right knee disabilities, 
but rather a 1990 motor vehicle accident and her multiple 
sclerosis (MS), this is not the case.  With regard to the 
motor vehicle accident, the Veteran provided records showing 
that she injured both ankles, but the primary severe injury 
was to the right side and that she was able to completely 
weight-bear on the left side following the accident.  A 
review of the examination report shows that the VA nurse 
practitioner indicated that she did not review the private 
records which substantiate the statements of the Veteran.  
Thus, it is unclear how the VA nurse practitioner attributed 
the current left knee disability to that injury.  

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Any recent VA treatment records should also be 
obtained.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
Veteran's treatment records related to 
her knees from the Gainesville and Lake 
City VA treatment facilities, dated since 
September 2007.

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination, including the 
September 2007 MRI report.  

With regard to the right knee: 

The examiner should perform range of 
motion and state the Veteran's range on 
flexion and extension and if she has pain 
on either movement.  

The examiner should indicate if the 
Veteran has recurrent subluxation or 
instability and, if so, if it is slight, 
moderate, or severe.  

The examiner should also, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), indicate whether the service-
connected knee disability is productive 
of any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion or additional 
functional loss.  If the Veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner should indicate if the 
Veteran had a dislocated semilunar 
cartilage, and, if so, if she also has 
frequent episodes of locking, pain, and 
effusion in the joint.  

The examiner should indicate if the 
Veteran has ankylosis of the right knee.  

With regard to the left knee:

The examiner should state whether it is 
less likely than not; at least as likely 
as not; or more likely than not that any 
current left knee disability is 
proximately due to, or the result of, the 
service-connected right knee disability.  

The examiner should also state whether it 
is less likely than not; at least as 
likely as not; or more likely than not 
that any current left knee disability is 
permanently aggravated by the Veteran's 
service-connected right knee disability.  

The examiner should address the Veteran's 
1990 accident, as well as her MS 
disability, in the assessment of the 
etiology of any current left knee 
disability.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

